DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Griffin et al., US 5,720,246.

Regarding Claim 1
Griffin discloses a pushrod (10) for an internal combustion engine [it is inherent that as the pushrod is for an internal combustion engine, the pushrod is for an automobile as an automobile contains an internal combustion engine], the pushrod (10) comprising: a first end (E1, annotated Figure 1 of Griffin below) and a second end (E2, annotated Figure 2 of Griffin below); a cylindrical outer structure (outer circumference of (12)); and an isotropic internal support structure (12) extending 


    PNG
    media_image1.png
    657
    272
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Griffin

	Regarding Claim 2


	Regarding Claim 3
	Griffin discloses the system as rejected in Claims 1 and 2 above. Griffin further discloses that the first and second ends (E1, E2) each include a recess (formed as an end portion of the oil flow channel (14)) formed therein and a cap (16, 18) press fit within the recess (formed as an end portion of the oil flow channel), each cap (16, 18) adapted to provide a connection point for the first and second ends (E1, E2) of the pushrod (10) (Griffin, Column 2, Lines 5-11, annotated Figure 1 above). 

	Regarding Claim 4
	Griffin discloses the system as rejected in Claims 1-3 above. Griffin further discloses that each cap (16, 18) includes a cap orifice (20, 22) aligned with the oil flow channel (14) (Griffin, Figure 1).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 5,720,246, in view of Brown et al., US 2018/0216658.

Regarding Claim 6
	Griffin discloses the system as rejected in Claims 1-4 above. Griffin discloses caps (16, 18) within the recesses formed at the first and second ends (E1, E2) of the pushrod (10). However, Griffin does not disclose that the first end and the second end each include a vent in fluid communication with the at least one inner cavity, the vents being adapted to allow fluid communication with the at least one inner cavity during manufacturing of the pushrod, prior to insertion of the caps within the recesses formed at the first and second ends of the pushrod. 
	Brown teaches a connecting rod that includes vents (removal holes (34)) in fluid communication with at least one inner cavity (interior portion), the vents are adapted to allow fluid communication with the at least one inner cavity during manufacturing of the pushrod in order to remove residual powder from the inner cavity (Brown, [0049]). Brown further teaches that vents (removal holes (34)) may be welded shut or removed after additive manufacturing (Brown, [0049]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Griffin so that the first end and the second end each include a vent in fluid communication with the at least one inner cavity, the vents being adapted to allow fluid communication with the at least one inner cavity during manufacturing of the push rod in order to remove residual powder of the manufacturing process as is taught by Brown as being well known in the art. 

Regarding Claim 15
Griffin discloses a pushrod (10) for an automobile, the pushrod (10) comprising: a first end (E1, annotated Figure 1 of Griffin below) and a second end (E2, annotated Figure 2 of Griffin below); a cylindrical outer structure (outer circumference of (12)); wherein the first and second ends (E1, E2) each include a recess (formed as an end portion of the oil flow channel (14)) formed therein and a cap (16, 
However, Griffin does not disclose that the first end and the second end each include a vent in fluid communication with the at least one inner cavity, the vents being adapted to allow fluid communication with the at least one inner cavity during manufacturing of the pushrod, prior to insertion of the caps within the recesses formed at the first and second ends of the pushrod. 
	Brown teaches a connecting rod that includes vents (removal holes (34)) in fluid communication with at least one inner cavity (interior portion), the vents are adapted to allow fluid communication with the at least one inner cavity during manufacturing of the pushrod in order to remove residual powder from the inner cavity (Brown, [0049]). Brown further teaches that vents (removal holes (34)) may be welded shut or removed after additive manufacturing (Brown, [0049]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Griffin so that the first end and the second end each include a vent in fluid communication with the at least one inner cavity, the vents being adapted to allow fluid communication with the at least one inner cavity during manufacturing of the push rod in order to 

Regarding Claim 18
Griffin discloses a tubular structure (a pushrod (10)) comprising: a first end (E1, annotated Figure 1 of Griffin below) and a second end (E2, annotated Figure 2 of Griffin below); a cylindrical outer structure (outer circumference of (12)); wherein the first and second ends (E1, E2) each include a recess (formed as an end portion of the oil flow channel (14)) formed therein and a cap (16, 18) press fit within the recess (formed as an end portion of the oil flow channel), each cap (16, 18) adapted to provide a connection point for the first and second ends (E1, E2) of the pushrod (10) (Griffin, Column 2, Lines 5-11, annotated Figure 1 above); wherein each cap (16, 18) includes a cap orifice (20, 22) aligned with the oil flow channel (14) (Griffin, Figure 1); and an isotropic internal support structure (12) extending longitudinally between the first end (E1) and the second end (E2) within the cylindrical outer structure (outer circumference of (12)), the isotropic internal support structure (12) defining an oil flow channel (14) extending through the pushrod (10); wherein the cylindrical outer structure (outer circumference of (12)), the first and second ends (E1, E2), and the internal support structure (12) are continuously and unitarily formed and define at least one inner cavity (that houses the oil flow channel (14)) (Griffin, Column 5, Lines 32-44, annotated Figure 1 above).
However, Griffin does not disclose that the first end and the second end each include a vent in fluid communication with the at least one inner cavity, the vents being adapted to allow fluid communication with the at least one inner cavity during manufacturing of the pushrod, prior to insertion of the caps within the recesses formed at the first and second ends of the pushrod. 
	Brown teaches a connecting rod that includes vents (removal holes (34)) in fluid communication with at least one inner cavity (interior portion), the vents are adapted to allow fluid communication with 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Griffin so that the first end and the second end each include a vent in fluid communication with the at least one inner cavity, the vents being adapted to allow fluid communication with the at least one inner cavity during manufacturing of the push rod in order to remove residual powder of the manufacturing process as is taught by Brown as being well known in the art. 

Allowable Subject Matter
6.	Claims 8-14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments, see pages 10-11, filed 11/17/2021, with respect to claim objections and rejection of claims 10-13, 17, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The claim objections and rejections under 35 U.S.C. 112(b) of claims 10-13, 17, and 20 has been withdrawn. 
Applicant's arguments, see pages 11-13, filed 11/17/2021, with respect to the rejection of claims 1-5 under 35 U.S.C. 102 have been fully considered but they are not persuasive. With regards to the Applicant’s argument that Griffin does not disclose every aspect of the claimed invention, the Examiner is unconvinced. First, the Applicant argues that Griffin does not disclose both a cylindrical outer In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments, see pages 13-14, filed 11/17/2021, with respect to the rejection of claims 6, 15, and 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive. With regards to the Applicant’s argument that Claim 6 is allowable as depending from an allowable base claim (claim 1), the Examiner is unconvinced as Claim 1 remains rejected under 35 U.S.C. 102 (see above). With regards to the Applicant’s arguments that Griffin does not disclose both a cylindrical outer structure and an isotropic internal support structure and both an oil flow channel and at least one inner cavity and therefore claims 15 and 18 are allowable, the Examiner is unconvinced. Griffin discloses the claimed limitations (see the response to arguments with regards to the rejection of Claim 1 under 35 U.S.C. 102 above). Claims 6, 15, and 18 remain rejected under 35 U.S.C. 103. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746